United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 11-3839
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Jason Lee Harris,                      *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: April 30, 2012
                                Filed: May 3, 2012
                                 ___________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Jason Lee Harris appeals the sentence imposed after remand for resentencing
on a single felon-in-possession conviction. See 18 U.S.C. §§ 922(g) and 924(a)(2);
United States v. Harris, 444 Fed. Appx. 110, 112 (8th Cir. 2011) (unpublished per
curiam). On appeal, his counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is excessive.
       At resentencing the district court1 vacated the sentences on two counts of
conviction (involving simultaneous possession of a handgun and ammunition),
merged the two counts into one, and imposed for the single count the same sentence
of 112 months in prison and 3 years of supervised release, but imposed a special
assessment of only $100. We find that the district court did not abuse its discretion
in sentencing Harris, as the court did not commit any procedural error, and the within-
Guidelines-range sentence was substantively reasonable. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (standard of review).

       Having found no nonfrivolous issues upon review of the resentencing portion
of the record, see Penson v. Ohio, 488 U.S. 75 (1988), we affirm. We also grant
counsel’s motion to withdraw.
                      ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
                                          -2-